DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a carrier substrate, first electronic chip, optical cable and electrical connection elements claimed in combination with either:
a second electronic chip mounted to the first electronic chip and wherein the second electronic chip is retained within the at least one channel in a bottom of the recess, or
the carrier substrate comprises two portions: a first portion which is formed by a plate having a median zone corresponding to the bottom wall of the recess and an exterior zone adjacent to the median zone; and a second portion which is adhesively bonded to the exterior zone of the first portion to form lateral walls of the recess, or
the first electronic chip comprises: a base wafer including said integrated guide of optical waves; and a front layer including the second network of electrical connections; wherein the front layer includes a local groove within which the end section of the elongate optical


in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883